Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8 and 15 are objected to because there should be a colon mark after the terms “the cognitive platform comprising”.
Claim 22 is objected to because it appears missing.  For the purposes of examination, Examiner assumes claim 22 is cancelled.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recites the limitation "a destination agent, the destination agents".  There is insufficient antecedent basis for “the destination agents”, as the first invocation of destination agent is singular.  To expedite prosecution, Examiner assumes Applicant intended to claim ‘the destination agent’ instead.

Claim 7 recites the limitation "cognitive machine operation" in the fifth line.  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner assumes Applicant intended to claim ‘cognitive learning operation’ instead.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,445,647. 
Claims 1, 8 and 15 of the instant application are broadened versions of claim 1 in the Patent and thus overlapping in scope and anticipated by the Patent.  The non-statutory double patenting anticipatory analysis is demonstrated below between independent claim 1 of the instant application vis-à-vis claim 1 of the Patent.  Claims 8 and 15 of the instant application are different statutory embodiments, but the limitations are otherwise the same as instant claim 1 and can similarly be mapped to claim 1 of the Patent.

Instant Application Claim 1
US Pat. No. 10,445,647 Claim 1
A cognitive learning method comprising:

	receiving data from a plurality of data sources;

	processing the data from the plurality of data sources to perform a cognitive  learning operation, the processing being performed via a cognitive inference and learning system, the cognitive  learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive inference and learning system comprising a cognitive platform, the cognitive  learning operation applying the cognitive learning technique  to generate a cognitive learning result, the cognitive platform comprising
		a cognitive engine, the cognitive 	engine comprising a dataset engine, a graph 	query engine and an insight/learning engine,
		a  sourcing agent, the 	 sourcing agent sourcing the data 	from the plurality of data sources, and,
		a  destination agent, the 	 destination agents publishing the 	cognitive learning result to a consumer of 	cognitive insight data;
	
	updating a knowledge model using the cognitive learning result, the updating being performed via the cognitive platform of the cognitive inference and learning
system; and,

	updating a destination based upon the learning result.   

A cognitive learning method comprising:

	receiving data from a plurality of data sources;

	processing the data from the plurality of data sources to perform a cognitive machine learning operation, the processing being performed via a cognitive inference and learning system, the cognitive machine learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning
categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive inference and learning system comprising a cognitive platform, the cognitive machine learning operation applying the cognitive learning technique via a machine learning algorithm to generate a cognitive learning result, the cognitive platform comprising:
		a cognitive engine, the cognitive 	engine comprising a dataset engine, a graph 	query engine and an insight/learning engine,
		a plurality of sourcing agents, the 	plurality of sourcing agents sourcing the data 	from the plurality of data sources, and,
		a plurality of destination agents, the 	plurality of destination agents publishing the 	cognitive learning result to a consumer of 	cognitive insight data;

	updating a knowledge model using the cognitive learning result, the updating being performed via the cognitive platform of the cognitive inference and learning system; and,

	updating a destination based upon the learning result, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive learning result.



Claims 2-7, 9-14, 16-21 in the instant application are similarly broadened vis-à-vis claims 2-7 of the Patent, thus overlapping in scope and anticipated by the Patent.  
Allowable Subject Matter
Claims 1-21, 23 and 24 would be allowable if rewritten to overcome the Double Patenting rejection and the rejection under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim. 
all the limitations of the independent claims 1, 8 and 15, particularly performing the details of the cognitive learning operations using the Cognitive Inference and Learning System shown in fig. 4a and 4b.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALAN CHEN/Primary Examiner, Art Unit 2125